          Case 1:20-cv-06907-JGK Document 13
                                          12 Filed 04/13/21
                                                   04/12/21 Page 1 of 6
                                                                      2




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007



                                                       April 12, 2021

                                                       Application granted.
BY ECF
Hon. John G. Koeltl                              SO ORDERED.
United States District Judge
Daniel Patrick Moynihan United States Courthouse New York, New York                    /s/ John G. Koeltl
500 Pearl Street                                 April 13, 2021                        John G. Koeltl,
New York, New York 10007-1312                                                          U.S.D.J.
               Re: Cruz Roman v. Comm’r of Soc. Sec., No. 20 Civ. 6907 (JGK)

Dear Judge Koeltl:

                This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff appeals the Commissioner’s decision to deny her application for Social Security disability
benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time for the Commissioner to file the certified administrative record in this case, from April 12,
2021, to June 11, 2021. The extension is needed because of delays in preparing the certified
administrative record due to temporary workplace changes implemented by the Social Security
Administration in response to the COVID-19 pandemic. As described in the attached Declaration
of Jebby Rasputnis, dated February 10, 2020, these changes have significantly impacted the
operations of the Social Security Administration’s Office of Appellate Operations (“OAO”) and
materially affected its ability to prepare certified administrative records and to obtain transcriptions
of hearing recordings from private contractors. The OAO has taken steps to increase its capacity
to prepare administrative records and is now producing records at a pre-pandemic levels, but the
combination of the pandemic and an increased number of cases filed in federal court have resulted
in a significant backlog that the OAO is still working to address.

              The plaintiff consents to this request for an extension. This is the Commissioner’s
second request for an extension of the time in this case. The Court previously granted the
Commissioner a 60-day extension of time to file the certified administrative record. (Dkt. No. 11.)
      Case 1:20-cv-06907-JGK Document 13
                                      12 Filed 04/13/21
                                               04/12/21 Page 2 of 6
                                                                  2

                                                                            Page 2


          I thank the Court for its consideration of this request.

                                         Respectfully,
                                         AUDREY STRAUSS
                                         United States Attorney
                                          /s/ Amanda F. Parsels
                                 BY:     AMANDA F. PARSELS
                                         Assistant United States Attorney
                                         Tel.: (212) 637-2780
                                         Cell: (646) 596-1952
                                         Email: amanda.parsels@usdoj.gov

cc:       Daniel Berger, Esq. (by ECF)
          Attorney for Plaintiff
        Case
         Case1:20-cv-06907-JGK
              1:20-cv-06907-JGK Document
                                 Document12-1
                                          13 Filed
                                              Filed04/13/21
                                                    04/12/21 Page
                                                              Page31ofof64




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

    1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

    2) Beginning in Mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. In the first quarter of fiscal

       year 2021, we processed 5,270 cases. As comparison, in the first quarter of fiscal year

       2020 we processed 4,098 cases and in the first quarter of fiscal year 2019 we processed

       3,970. In January of 2021, we processed slightly over 1500 cases.

    3) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased 1. In the last quarter

       of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more than 2,257

       new case receipts per month, compared to an average of 1,458 new case receipts in the


1
 See Chief Justice Roberts' 2020 Year-End Report on the Federal Judiciary, Appendix Workload
of the Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-
endreport.pdf (“Cases with the United States as defendant grew 16% [in FY20], primarily
reflecting increases in social security cases and prisoner petitions.”)
    Case
     Case1:20-cv-06907-JGK
          1:20-cv-06907-JGK Document
                             Document12-1
                                      13 Filed
                                          Filed04/13/21
                                                04/12/21 Page
                                                          Page42ofof64




   last quarter of fiscal year 2019 and the first quarter of fiscal year 2020.

   https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

   ml.

4) Consequently, while we are now producing electronic CARs at/above pre-pandemic

   levels, we continue to experience a backlog due to the combination of increased new case

   receipts and our difficulties transitioning our processes and vendors to an electronic

   process. As of January 31, 2021, we have a backlog of more than 11,100 cases.

5) Much of the delay and uncertainty in the CAR production process has stemmed from how

   we transmit hearing recordings to our vendors, and how our vendors return completed

   transcripts to us. Prior to the pandemic, we produced CDs of the recordings in the office

   and the vendors returned paper transcripts to us. When the pandemic started, we tested

   and implemented a secure email process for transmitting the recordings, but, we, and the

   vendors, experienced systems issues requiring file chunking and delaying transmission.

   Despite difficulties in transmitting recordings, we were able to update all of our vendor

   agreements to allow for electronic return of completed transcripts. We implemented a

   remote CD preparation process for transmitting recordings to the vendors while

   continuing to explore other electronic transmission options. After several months of

   piloting new processes, updating vendor agreements, and making staffing changes, we

   have recently implemented the following:

          a. We eliminated the need for OAO staff to burn CDs of the administrative

              hearing recordings for distribution to the vendors. As of this declaration, all

              five of our transcription vendors now have secure access to the audio files of

              the hearing recordings. While we continued to use a CD process, manual
    Case
     Case1:20-cv-06907-JGK
          1:20-cv-06907-JGK Document
                             Document12-1
                                      13 Filed
                                          Filed04/13/21
                                                04/12/21 Page
                                                          Page53ofof64




              sorting of thousands of CDs of hearing recordings resulted in difficulty

              prioritizing and transmitting the oldest cases for delivery to the vendors.

              Although each contractor works at a different speed based on their individual

              staffing situations, our new, secure, direct access process ensures streamlined

              prioritization and also eliminates CD transmittal times;

          b. In addition to our five vendors, we established an in-house transcription cadre

              of 40 employees. We are leveraging the use of new foot pedals (allowing the

              cadre members to more easily/quickly navigate recordings) and auto-

              transcription software, which we estimate will increase the productivity of this

              cadre by 50% by the end of February;

          c. We have requested the assistance, as they are able, of the agency’s closed

              captioning staff to assist with transcription typing;

          d. We continue to work with each of our vendors to maximize their productivity

              and, recently, each of our five vendors has agreed, in varying amounts, to

              increase their capacity, as they are able;

          e. We are currently working with the agency’s Office of Acquisition and Grants

              to add a sixth vendor before the end of the fiscal year;

          f. We have recently hired an additional four Civil Action Assistants to assist

              with this workload and are in the process of transitioning additional staff to

              the in-house transcription cadre.

6) Although we remain subject to some constraints, we continue to work on increasing

   productivity by collaborating with our vendors and searching out and utilizing

   technological enhancements. We ask for continued patience as we work to increase our
    Case
     Case1:20-cv-06907-JGK
          1:20-cv-06907-JGK Document
                             Document12-1
                                      13 Filed
                                          Filed04/13/21
                                                04/12/21 Page
                                                          Page64ofof64




   efficiency and production of CARs, reduce the current backlog, and address rising court

   case filings.

In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief.



Dated February 10, 2021                  ______________________________
                                          /s/
                                               Jebby Rasputnis
